                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA               :
                                        :
       v.                               :         No. 18-CR-253 (VLB)
                                        :
 ANGEL LUIS RODRIGUEZ,                  :
 ISMAEL ROMAN and                       :         June 23, 2021
 CHRIS WALKER                           :
      Defendants                        :
                                        :
                                        :
                                        :

  SCHEDULING ORDER AND ENDS OF JUSTICE FINDINGS PURSUANT TO THE
              SPEEDY TRIAL ACT, 18 U.S.C. § 3161, et seq.

      Defendants Angel Luis Rodriguez, Ismael Roman, and Chris Walker were

arrested pursuant to a criminal complaint on December 4, 2020. Mr. Rodriguez and

Mr. Roman were ordered detained pending trial. [Dkts. 12, 16 (Detention Orders as

to Rodriguez)]; [Dkt. 10 (Detention Order as to Roman)]. The three Defendants were

indicted four days later. [Dkt. 17 (Indictment)]. All the Defendants entered not guilty

pleas; Mr. Walker was the last defendant to be arraigned and he entered his plea

on January 11, 2021. [Dkt. 42 (Min. Entry for Jan. 11, 2021 Arraignment)].


      The Court held three scheduling conferences during the discovery phase of

the case and determined then that continuances totaling four months were

necessitated by defense counsels’ need to prepare for trial and outweighed the

best interest of the defendants and the public in a speedy trial. See 18 U.S.C. §

3161(h)(7)(B)(iv). This ruling is intended to provide a further articulation of the

Court’s reasoning and to set forth the amount of time presently remaining on the

Defendants’ speedy trial clock.

                                            1
                                     Background


      The indictment charges the three defendants with Conspiracy to Distribute,

and to Possess with Intent to Distribute, Five Kilograms or More of Cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii) and 846. Mr. Rodriguez and Mr.

Walker are additionally charged with Attempt to Distribute, and to Possess with

Intent to Distribute, Five Kilograms or More of Cocaine, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A)(ii) and 846 and 18 U.S.C. § 2.


      Mr. Roman appealed the magistrate judge’s detention order following his

arrest on the criminal complaint and prior to being charged by indictment. [Dkt. 11

(Roman Mot. for Release)]. The Court initially denied Mr. Roman’s motion for

release from custody without prejudice based on the parties’ briefing. [Dkt. 24]. Mr.

Roman moved for reconsideration and requested that the Court hold an evidentiary

hearing via video conference, which the Court granted. [Dkt. 25 (Roman Mot. for

Recons.), granted at Dkt. 26]. The Court held a detention hearing via

videoconference on January 8, 2021. [Dkt. 40 (Min. Entry for 01/08/2021 Detention

Hr’g)]. Mr. Roman filed an emergency supplemental motion for release, citing his

recent diagnosis with COVID-19 and his transfer to the Connecticut Department of

Correction’s COVID-19 medical unit. [Dkt. 45 (Roman Repl. Br. and Emergency

Mot.)]. The Court ordered Mr. Roman to supplement his briefing to address how he

proposed to quarantine and access medical treatment if he were released on bond.

[Dkt. 46 (Order for Suppl. Briefing)]. Briefing was completed on January 13, 2021.

[Dkt. 47 (Roman Suppl. Mot.)]. The Court denied Mr. Roman’s motions for pre-trial

release in a written decision on February 1, 2021. [Dkt. 51].

                                           2
      The Court also held a scheduling teleconference that day. [Dkt. 49

(02/01/2021 Scheduling Conf. Min. Entry)]. The purpose of the hearing was to

discuss progress in the case, including the status of discovery, whether plea

negotiations were on-going, and the likely trial readiness date. [02/01/2021 Hr’g

Audio at 11:34:38-11:35:28]. The Government indicated that it was working to

correct technical issues that prevented the defense attorneys from accessing the

electronic discovery materials. [Id. at 11:35:28-11:37:12].    The Government’s

disclosures included “tens of thousands of pages of material” obtained from

forensic data extractions from nine or ten cell phones. [Id. at 11:37:12-11:38:14].

The logistics of preparing for trial was further complicated by COVID-19 outbreaks,

the suspension of contact legal visits, and the Defendants’ difficulty accessing

electronic media at the detention center. [Id. at 11:38:14-11:40:50, 11:41:15-

11:42:45]. Based on the parties’ representations about the status of the case, the

Court determined that it would be premature to discuss when the case may proceed

with trial because the discovery production was not effectively underway yet. [Id.

at 11:43:32-11:44:09]. The Court set another case scheduling conference for March

24, 2021. [Dkt. 56 (Calendar Notice for 03/24/2021 Hr’g)].


      During the March 24, 2021 scheduling conference, the Government

represented that it provided substantially all of the discovery to defense counsel.

[03/24/2021 Hr’g Audio at 9:41:52-9:42:42]. The U.S. Marshals Service transferred

Mr. Roman and Mr. Rodriguez to the Donald W. Wyatt Detention Facility, which had

enhanced its detainees’ access to electronic discovery materials and video-

teleconferencing technology in response to the pandemic. [Id. at 9:42:46-9:45:22].


                                          3
The Court continued the case again for six weeks based on the voluminous

discovery to be reviewed by the defendants, particularly the extracted cell phone

data. [Id. at 9:46:01-9:46:42].


       Before the next scheduling conference, counsel for Mr. Roman filed six

motions either seeking to compel the production of discovery materials or the

suppression of evidence already produced. [Dkts. 56-62]. The Court set a deadline

for all defendants to file substantive motions for one month after the hearing and

provided the Government with 21 days to respond, after which the Court would set

a date for an evidentiary hearing, if necessary. [05/12/2021 Hr’g audio at 12:34-

14:08]. The Court has since granted Mr. Walker’s motion to extend the substantive

motion deadline by 14 days to June 25, 2021. [Dkt. 64, granted at Dkt. 65]. The

Government’s response to Mr. Roman’s motions and any other substantive motion

is due by July 16, 2021.


       The Court indicated that it was inclined to set a trial date after the Court ruled

on any pending discovery or substantive motions, considering the time necessary

to consider potential plea offers. [05/12/2021 Hr’g audio at 14:32-15:12]. The Court

inquired about whether any of the parties would be filing a speedy trial waiver,

notwithstanding the automatic exclusion of time because the trial date would likely

be over 30 days after the ruling. [Id. at 15:13-17:08]. Counsel for Mr. Walker

indicated that he would be doing so, although a speedy trial waiver has not yet

been filed. See [Id. at 15:19-15:23].




                                           4
      At the time of the first two scheduling conferences, jury trials were

suspended until May 3, 2021 because of pandemic conditions. D. Conn. Gen. Order

In Re: Court Operations Under Exigent Circumstances Created by COVID-19, (Jan.

19, 2021). Criminal jury trials in this District have now resumed.


                             Speedy Trial Act Findings


      The Speedy Trial Act of 1974 requires criminal defendants’ trial to commence

“…within seventy days from the filing date (and making public) of the information

or indictment, or from the date the defendant has appeared before a judicial officer

of the court in which such charge is pending, whichever date last occurs.” 18 U.S.C.

§ 3161(C)(1).


       The Speedy Trial Act excludes time attributable to certain events from

computation of the seventy-day statutory period. See e.g., 18 U.S.C. § 3161(h)(1)(A)-

(h). Of particular note, § 3161(h)(1)(D) excludes: “delay resulting from any pretrial

motion, from the filing of the motion through the conclusion of the hearing on, or

other prompt disposition of, such motion.” Additionally, up to thirty days’ time is

excluded during which “any proceeding concerning the defendant is actually under

advisement by the court.” § 3161(h)(1)(H). Some of these delays are excludable

only if the district court makes certain findings based on factors enumerated in the

statute. See § 3161(h)(7).


      Defendants have “appeared” before a judicial officer for purposes of the

Speedy Trial Act once they have been arraigned and entered not guilty pleas.

United States v. Nixon, 779 F. 2d 126, 129-130 (2d. Cir. 1985)(holding that “the


                                          5
statutory period was intended to begin only after an appearance at which a not

guilty plea has been entered.”); see also United States v. Lynch, 726 F.3d 346, 353

(2d Cir. 2013). In a multi-defendant case, the 70-day period begins when the final

defendant is arraigned. United States v. Pena, 793 F.2d 486, 489 (2d Cir. 1986)


      Here, the Defendants’ speedy trial clock commenced on January 12, 2021,

the day after Mr. Walker was arraigned and entered a not guilty plea. See Lynch,

726 F.3d at 353; see also Fed. R. Crim. P. 45(a)(1)(A)(excluding the day of the event

that triggers the period).


      At the time Mr. Walker was arraigned, the Defendants’ speedy trial clock was

automatically tolled pursuant to § 3161(h)(1)(D) because Mr. Roman’s pending

motions for pre-trial release were under advisement following the evidentiary

hearing. U.S. v. Tinklenberg, 563 U.S. 647, 650 (2011). Therefore, the period from

January 12, 2021 through February 1, 2021 is automatically excluded from the

Defendants’ speedy trial clock. See Pena, 793 F.2d at 488–89 (“[D]elay attributable

to any one defendant is charged against the single clock, thus making the delay

applicable to all defendants.”).


      As discussed supra., beginning on February 1, 2021, the Court held three

scheduling conferences and continued the case in approximately six-week

intervals while discovery was underway. Court filings and counsels’ statements

during the scheduling conferences elucidate the complexity of this case. The

discovery of forensic data extracted from cell phones alone comprises “tens of

thousands of pages” of material in the parties’ estimation. The 37-page affidavit in


                                         6
support of the criminal complaint, which is not in evidence but provides some

rough outline of the contours of the Government’s case, alleges an interstate

narcotics distribution conspiracy beginning in early 2018 and ending in December

2020. [Dkt. 1-1 (Aff. of TFO Jeffery Poulin)]. The affidavit also suggests that the

Government’s evidence may include, inter alia, police officer testimony concerning

controlled buys/pickups, physical surveillance, testimony from confidential

informants, cell phone location data, and the physical seizures of drugs and

purported drug proceeds.


       The defendants are facing serious charges. If convicted, the Controlled

Substances Act provides that the offense is punishable by a mandatory minimum

sentence of 10 years imprisonment and a maximum sentence of life imprisonment.

21 U.S.C. § 841(b)(1)(A)(ii).


       Based on its review of the case and statements by counsel at the three

scheduling conferences, the Court finds that the interests of justice served by

continuing jury selection outweigh the interests of the public and the Defendant in

a speedy trial, because the failure to grant a continuance would deny counsel

"reasonable time necessary for effective preparation, taking into account the

exercise of due diligence." 18 U.S.C. § 3161(h)(7)(B)(iv). The Clerk is directed to

exclude the time from the first continuance entered on February 1, 2021 through

the filing of Mr. Roman’s substantive motions on May 5, 2021 from the Defendants’

speedy trial clock.




                                        7
      Setting aside the complexity of the case and the seriousness of the charges,

pandemic conditions also necessitated the continuances. The Court finds that the

interests of justice are additionally served by ordering the continuances because

of the public health risks associated with summoning large groups of prospective

jurors who would be required to sit in close proximity to each other during jury

selection, and if selected, during trial and deliberations; the reduced ability to

obtain an adequate spectrum of prospective jurors due to the public’s perceptions

of the risks associated with jury service, and the effect of public health

recommendations on the availability of counsel and Court staff to be present in the

courtroom. In other words, even if the case were ready for trial within 30 days of

Mr. Walker’s not guilty plea, the ends of justice as it relates to the pandemic would

have favored a continuance. The Court finds ends of justice served by ordering the

continuances from January 12, 2021 through May 3, 2021 based on pandemic

conditions constitutes a separate basis for the exclusion of this time pursuant to

the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).


      This is not a retroactive “ends of justice finding,” but rather a further

articulation of the Court’s case-specific          reasoning for granting the two

continuances during the scheduling conferences, considering the public and the

defendants’ interest in a speedy trial. Zedner v. United States, 547 U.S. 489, 506–07

(2006)(“Although the Act is clear that the findings must be made, if only in the

judge's mind, before granting the continuance (the continuance can only be

‘granted ... on the basis of [the court's] findings’), the Act is ambiguous on precisely




                                           8
when those findings must be ‘se[t] forth, in the record of the case.’ ”) (quoting 18

U.S.C. § 3161(h)(7)(A)).


      Finally, as counsel noted during the last scheduling conference, Mr.

Roman’s pre-trial motions automatically toll the Defendants’ speedy trial clock

“from the filing of the motion through the conclusion of the hearing on, or other

prompt disposition of, such motion.” 18 U.S.C. § 3161(h)(1)(D). The Court provided

Mr. Roman’s co-defendants with one month to review his motions and determine

whether they intended to join the motion or whether they intended to file any

discovery or substantive motions independently. This deadline was briefly

extended on Mr. Walker’s motion for good cause shown. The Government then has

21 days to respond. Upon reviewing the parties’ briefing, the Court will determine

whether any issues require an evidentiary hearing.


                           Conclusion and Scheduling Order


      As discussed above, there remains 70 days of non-excluded time on the

Defendants’ speedy trial clock. The Defendants’ speedy trial clock shall reflect that

the time between January 12, 2021 and February 1, 2021 is automatically excluded

pursuant to 18 U.S.C. § 3161(h)(1)(D). The Clerk shall also exclude the time from

February 1, 2021 through May 5, 2021 pursuant to the Court’s “ends of justice

findings” as further articulated in this Order. 18 U.S.C. § 3161(h)(7)(B)(iv).


      Any Defendant that wishes to (1) join Mr. Roman’s discovery and substantive

motions or (2) independently file a discovery or substantive motion, must file their

memoranda of law and any accompanying exhibits by June 25, 2021. See [Dkt. 65].


                                           9
      The Government’s response is due July 16, 2021. Any reply memoranda are

due within 14 days of the Government’s response but are not required.


      To the extent the Defendants’ motions raise any factual issues necessitating

an evidentiary hearing, the Court will set a hearing date as soon as practicable after

reviewing the parties’ briefing.




                                               IT IS SO ORDERED

                                              ________/s/______________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: June 23, 2021




                                         10
